Citation Nr: 0739565	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active World War II service.  A DARP Form 632 
indicates that he had beleaguered status from December 25, 
1941, to May 5, 1942; missing status from May 6, 1942, to 
May 19, 1942; no casualty status from May 20, 1942, to 
September 16, 1944; missing status from September 17, 1944, 
to March 17, 1945; recognized guerilla service from March 18, 
1945, to July 13, 1945; and regular Philippine Commonwealth 
Army service from July 14, 1945, to April 17, 1946.  He died 
in February 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the veteran was not recognized as a Prisoner 
of War (POW), and on appeal of a July 2002 rating decision in 
which the RO denied the appellant's claim for service 
connection for the cause of the veteran's death and 
determined that the appellant had no legal entitlement to 
accrued benefits.  In the cover letter to this rating 
decision, the RO also denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310, death pension benefits, 
and deferred adjudication of the claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The appellant disagreed 
with these decisions in September 2002 only with respect to 
the determination that the veteran was not recognized as a 
POW and the denial of her service connection claim for the 
cause of the veteran's death.  She perfected a timely appeal 
on the issue of whether the veteran was recognized as a POW 
in February 2003 and requested a Travel Board hearing, which 
was held in August 2003 at the RO in Los Angeles, California, 
before a Veterans Law Judge who subsequently retired from the 
Board.

In August 2005, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the issuance of a Statement of the Case (SOC) on the 
appellant's claim for service connection for the cause of the 
veteran's death.  After the RO issued an SOC to the appellant 
in December 2005, she perfected a timely appeal on her claim 
for the cause of the veteran's death in January 2006.  In May 
2006, the appellant requested another Travel Board hearing.  

In June 2006, the Board remanded this appeal to the RO/AMC 
for the scheduling of a Travel Board hearing, which was held 
at the RO in Los Angeles, California, before the undersigned 
Veterans Law Judge in September 2007.

In October 2007, the Board granted the appellant's motion to 
advance the case on the docket pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO/AMC.  The Board regrets any 
additional delay this remand may cause.  VA will notify the 
appellant if further action is required on her part.


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, 
shows that the veteran died in February 1998, at age 79 of 
cardiorespiratory distress as a result of acute renal failure 
due to hepatoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The service medical records show that the veteran was not 
treated for heart disease, kidney disease, or liver disease 
during active service or for many years thereafter; there is 
no medical evidence or competent opinion that links any of 
the diseases that caused the veteran's death to service.

4.  The service department verified that the veteran was not 
a former POW.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a September 2001 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the appellant to submit medical evidence 
linking the causes of the veteran's death to active service, 
statements from persons who knew the veteran and had 
knowledge of his claimed POW service in World War II, and 
noted other types of evidence the appellant could submit in 
support of her claims.  In addition, the appellant was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
appellant be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in June 2006 and October 2007, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the September 2001 letter was issued before the May 
2002 administrative decision and the July 2002 rating 
decision which denied the benefits sought on appeal; thus, 
the notice was timely.  Because the appellant's claim for 
service connection for the cause of the veteran's death is 
being denied, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the claims file; the appellant does not 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

The appellant contends that her husband was a former POW, 
and, as such, the causes of his death are related to active 
service.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946)) is 
included. 38 C.F.R. § 3.40(d).

The Secretary of Veterans Affairs (Secretary) is authorized 
to prescribe the nature of proof necessary to establish 
entitlement to veterans' benefits.  38 U.S.C.A. § 501(a)(1) 
(West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. §§ 3.203(a) and (c), to govern the 
conditions under which VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that an applicant prove his service in 
the Philippine Commonwealth Army (and thus his veterans' 
status) with either official documentation issued by a United 
States service department or verification of the claimed 
service by such department.  38 C.F.R. § 3.203.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the veteran was 
a former POW under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department 
refuses to verify the applicant's claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  See Soria, 118 F. 3d at 749.

In short, pursuant to 38 C.F.R. § 3.203, Philippine claimants 
are not eligible for veterans' benefits unless a United 
States service department documents or certifies their 
service or if service department records show such service.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

The appellant contends that her husband's USAFFE unit 
surrendered to the Japanese in May 1942 and he was imprisoned 
as a POW in Camp Luna, Cotabato, Philippines ("Camp Luna"), 
and then in Davao, Philippines, and at Camp Bongabong, Nueva 
Ecija, Philippines ("Camp Bongabong"), from May 20, 1942, 
to February 28, 1943.

In support of her contention that the veteran was a POW, the 
appellant has submitted multiple lay statements and 
affidavits.  Among these affidavits is a March 11, 1955, 
affidavit signed by Dominador F. Garcia.  In this affidavit, 
he stated that he and the veteran had been assigned to the 
same USAFFE unit in the Philippines when it surrendered to 
the Japanese in May 1942.  He also stated that, following 
their surrender, he and the veteran were imprisoned by the 
Japanese as POWs at Camp Cotabato, transferred to Davao, and 
then transferred to Camp Bongabong between May 20, 1942, and 
February 28, 1943.  In affidavits from Manuel D. Mandac, 
dated on July 30, 1947; Jesus Del Carmen, dated on March 6, 
1962; and Valerinao G. Villanova, dated on March 21, 1962, 
these men stated that they had served with the veteran from 
his induction in the USAFFE on December 25, 1941, until his 
unit surrendered to the Japanese in 1942.

As noted in the Introduction, the service department (the 
U.S. Army) verified on a DARP Form 632 dated in October 1986 
that the veteran had beleaguered status from December 25, 
1941, to May 5, 1942; missing status from May 6, 1942, to 
May 19, 1942; no casualty status from May 20, 1942, to 
September 16, 1944; missing status from September 17, 1944, 
to March 17, 1945; recognized guerilla service from March 18, 
1945, to July 13, 1945; and regular Philippine Commonwealth 
Army service from July 14, 1945, to April 17, 1946.  

The veteran's available service medical records show that he 
was treated in October 1945 for moderate acute catarrhal 
nasopharyngitis, old malaria, and respiratory influenza.  A 
review of the veteran's separation physical examination shows 
that he was completely clinically normal at service 
discharge.

The appellant also submitted a letter dated on December 31, 
1954, purportedly from Leslie C. Gay, Acting Director, 
Appeals and Hearings Service, U.S. Foreign Claims Settlement 
Commission, to Dominador F. Garcia, in which the commission 
requested that Mr. Garcia review a long list of officers and 
enlisted men (including the veteran) who alleged that they 
had surrendered to the Japanese on May 20, 1942.

A review of an "Official Statement Of The Military Service 
of [the veteran]" dated on February 26, 1980, indicates that 
the U.S. Army official records showed that the veteran served 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, from December 25, 1941, to 
April 17, 1946.

A review of Philippine Commonwealth Army records, including 
an Affidavit of Philippine Army personnel, shows that the 
veteran reported being imprisoned as a POW by the Japanese 
from May 20, 1942, until September 17, 1944.

In an October 2001 POW Questionnaire, completed by the 
appellant, she contended that her husband surrendered to the 
Japanese on May 20, 1942, at Parang, Cotabato, Philippines.  
She stated he later escaped from Japanese forces in or about 
September 1943 and joined the guerrillas.  She alleged her 
husband was held captive at Camp Parang, Cotabato, Davao 
City, Philippines; Manila prison; Camp Bongabong, Nueva 
Ecija, Philippines; and Antique copper mine, Antique, 
Philippines.  The appellant also stated that Dominador F. 
Garcia and Valeriano Valenova had served with her husband.

The appellant submitted voluminous post-service private 
treatment records for the veteran in support of her claims.  
A review of these records shows that the veteran was treated 
on numerous occasions following service separation for heart 
problems, hepatocellular carcinoma (or liver cancer), a 
hepatoma, and kidney problems.  The veteran was treated for 
hypertension non-insulin dependent diabetes mellitus 
beginning in 1991.  He also was diagnosed with hepatocellular 
carcinoma in 1995 and received treatment for liver cancer in 
1995, 1996, and 1997.

The appellant testified at her September 2007 Travel Board 
hearing that her husband had been imprisoned by the Japanese 
as a POW in the Philippines from 1942 to 1944.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  The veteran served in the 
Philippine Commonwealth Army, including a period of 
recognized guerilla service during World War II.  During his 
lifetime, however, service connection was not in effect for 
any disabilities, including for heart disease, kidney 
disease, and liver disease that caused his death.  The 
veteran's available service medical records only show 
treatment for nasal congestion, old malaria, and influenza in 
October 1945; as noted above, all of these conditions had 
resolved at the veteran's separation physical examination in 
November 1945.

There is no medical evidence or competent opinion that links 
any of the causes of the veteran's death to an incident of or 
finding recorded during active service.  Also weighing 
against the claim is a gap of many years between the 
veteran's separation from service and the initial post-
service medical evidence of heart problems and liver cancer.  
With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the disability in question for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).

With respect to the appellant's contention that her husband 
should be recognized as a POW, as noted above, the service 
department has certified that he was on no casualty status at 
the same time that the appellant has contended that he was 
interred by the Japanese as a POW.  The Board acknowledges 
the multiple affidavits submitted in support of this 
contention; the fact remains that the service department 
verified that the veteran had no POW service.  As noted, such 
findings are conclusive and binding on VA.  Further, there is 
no evidence that the veteran's fatal liver cancer is related 
to his alleged POW status.  The veteran is not shown to have 
died from a POW-presumptive disease.  

Absent service department verification of the veteran's 
alleged POW status, and without medical evidence linking the 
causes of the veteran's death to an incident of or finding 
recorded during active service, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of- the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As noted in the Introduction, the RO notified the appellant 
in July 2002 that a decision on the issue of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 would be deferred 
pending the completion of a rulemaking by VA.

The Board observes that, in August 2001, VA suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, due to a temporary stay on the 
adjudication of such claims that was imposed by the Federal 
Circuit in National Organization of Veterans' Advocates, 
Inc., v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that decision, the Federal Circuit 
directed VA to conduct expedited rulemaking that would either 
explain why certain regulations-38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106-were inconsistent or revise the regulations 
so that they are consistent.

VA then revised 38 C.F.R. § 20.1106 to bring it into 
conformity with 38 C.F.R. § 3.22.  In an order issued January 
10, 2003, the Federal Circuit lifted the stay on adjudication 
of 38 U.S.C.A. § 1318 claims, unless the claim was based on 
the receipt of new and material evidence.  The Board notes 
that the appellant's DIC claim does not involve the 
submission of new and material evidence.  That is, it is not 
an application to reopen a claim but rather an original 
claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to CUE in a VA 
decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.  
38 C.F.R. § 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318.  
Accordingly, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

Because the stay on adjudication of DIC claims under 
38 U.S.C.A. § 1318 has been lifted, and because the RO 
deferred adjudication of this claim while the stay was in 
place, on remand, this claim should be adjudicated by the RO 
in the first instance.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must adjudicate the appellant's 
claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  If any claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the appellant 
an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


